         Case 1:18-cv-07537-NRB Document 178 Filed 04/27/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VANESSA WILLIAMS and KORY TURNER,
individually and on behalf of all persons similarly
situated,

                              Plaintiffs,
                                                       No. 18-CV-07537 (NRB)
                      vs.
                                                       ORDER GRANTING PRELIMINARY
EQUITABLE ACCEPTANCE CORPORATION,                      APPROVAL OF CLASS
SLF CENTER, LLC, INTEGRA STUDENT                       SETTLEMENT, PROVISIONALLY
SOLUTIONS, LLC, JEFFREY D. HENN, and                   CERTIFYING A SETTLEMENT
TERESA HENN,                                           CLASS, DIRECTING NOTICE TO
                                                       CLASS MEMBERS, APPOINTING
                              Defendants.              CLASS ADMINISTRATOR, AND
                                                       SETTING FAIRNESS HEARING


NAOMI REICE BUCHWALD, United States District Judge:

       This matter comes before the Court on the motion of Plaintiffs Vanessa Williams and

Kory Turner (together, “Named Plaintiffs”), on behalf of themselves and putative class members,

with the consent of Defendants Equitable Acceptance Corporation (“EAC”) and Jeffrey Henn

(collectively, “Defendants”), for preliminary approval of the Stipulation of Settlement as to All

Claims Against All Defendants, dated February 18, 2021 (the “Settlement Agreement”), and

related relief. The Court has reviewed the Settlement Agreement and the documents submitted

by the parties in support thereof, and good cause appearing,

               NOW IT IS HEREBY ORDERED AS FOLLOWS:

1. Definitions. For the purposes of this Order, the Court adopts by reference the definitions set

   forth in the “Definitions” section of the Settlement Agreement.

2. Certification of the Class. The Court provisionally finds that this class meets the

   requirements set forth in Rules 23(b)(2) and 23(b)(3), and hereby:
           Case 1:18-cv-07537-NRB Document 178 Filed 04/27/21 Page 2 of 9




       (a) Provisionally certifies under both Fed. R. Civ. P. 23(b)(2) and 23(b)(3), for settlement

            purposes only, pending a Fairness Hearing and further order of the Court, a class

            consisting of “All individuals who obtained a Credit Plan from EAC to finance

            student loan assistance services”;

       (b) For the purposes of the proposed settlement, the Court approves Vanessa Williams

            and Kory Turner as the Named Plaintiffs and class representatives; and

       (c) For the purposes of the proposed settlement, appoints the New York Legal Assistance

            Group and Quinn Emanuel Urquhart & Sullivan, LLP as Class Counsel pursuant to

            Federal Rule of Civil Procedure 23(g).

3. Preliminary Approval: The Court preliminarily approves the proposed settlement as set forth

   in the Settlement Agreement as being sufficiently fair, reasonable, and adequate to the Class,

   and finds that it is the result of intensive, arms-length negotiations between experienced

   attorneys familiar with the legal and factual issues of this case. Specifically, the Court finds

   that:

               (a)     The payment of a Settlement Amount of $1,000,000 is provisionally found

                       to be fair, reasonable, and adequate;

               (b)     The non-monetary relief provided for in the Settlement Agreement, under

                       which EAC has ceased all collections on the Credit Plans, is prohibited

                       from selling and issuing Credit Plans in the future, will request that each

                       Credit Reporting Agency to which a Credit Plan was reported by EAC

                       delete the Credit Plan from the Class Member’s credit reporting file, and

                       will cooperate with Class Members in disputes with Dealers, is




                                                 2
Case 1:18-cv-07537-NRB Document 178 Filed 04/27/21 Page 3 of 9




          provisionally found to be fair, reasonable, and adequate, and provides

          valuable relief to the Class;

    (c)   The Allocation Plan submitted by Class Counsel provides for distribution

          of the Settlement Amount in a manner that is fair, reasonable, and

          adequate;

    (d)   The anticipated payment to Class Counsel of attorneys’ fees and expenses

          in the approximate amount of $162,500 is provisionally found to be fair

          and reasonable, considering the work performed by Class Counsel in

          litigating the Action and that at least 75% of the settlement fund will be

          distributed directly to Class Members;

    (e)   Defendants are to contribute $500,000, the first half of the Settlement

          Amount, to the Class Settlement Account through the Class Administrator

          within ten (10) business days of the Court’s entry of this Order;

    (f)   Defendants are to contribute $500,000, the second half of the Settlement

          Amount, to the Class Settlement Account through the Class Administrator

          no later than ten (10) business days preceding the Fairness Hearing;

    (g)   Defendants are to contribute a sum equal to twice the gross amount of any

          payment made by a Class Member to EAC after February 12, 2021 that

          was not timely returned by EAC to the Class Member, and shall contribute

          this amount to the Class Settlement Account through the Class

          Administrator on the later of ten (10) days preceding Fairness Hearing or

          within ten (10) days of incurring the payment obligation; and




                                     3
        Case 1:18-cv-07537-NRB Document 178 Filed 04/27/21 Page 4 of 9




              (h)    The Service Award payments of $3000 to each Named Plaintiff to account

                     for their roles in litigating the Action are provisionally found to be fair,

                     reasonable and adequate.

4. Class Administrator: The Court appoints Atticus Administration, LLC to serve as the Class

   Administrator, and approves the payment of all Administration Expenses from the Class

   Settlement Account.

5. Class Notice: The Court approves the form and content of the Individual Notices:

              (a)    The Court finds that the Individual Notices will fully and accurately

                     inform potential Class Members of all material elements of the proposed

                     settlement, the right to be excluded from the Class, and the right to object

                     to the settlement.

              (b)    No later than sixty (60) days prior to the Objection, Exclusion, and Claim

                     Submission Deadline, the Class Administrator shall distribute the

                     Individual Notices to all potential Class Members. The Class

                     Administrator shall cause a website to be established and post a copy of

                     the Individual Notice on the website by no later than the date on which the

                     Individual Notices begin to be sent out.

              (c)    The Court finds that the following plan to distribute notice provides the

                     best notice practicable under the circumstances, constitutes due and

                     sufficient notice to the Class, and complies with the requirements set forth

                     under Federal Rule of Civil Procedure 23 and any other applicable law.

                     The Court expressly authorizes the following methods of notice: the Class

                     Administrator will distribute the Individual Notice to all Class Members




                                                4
        Case 1:18-cv-07537-NRB Document 178 Filed 04/27/21 Page 5 of 9




                      by email, linking to an electronic Claim Form (for Compensation Class

                      Members only); for each Compensation Class Member who has not

                      submitted a Claim Form, a reminder email will be sent no less than forty-

                      five (45) days before the Objection, Exclusion, and Claim Submission

                      Deadline; a text message reminder will then be sent to some or all

                      Compensation Class Members who have not submitted Claim Forms; and,

                      finally, a post card notice will be sent by first-class-mail not later than

                      twenty-one (21) days prior to the Objection, Exclusion, and Claim

                      Submission Deadline, to any Class Member for whom the email notice is

                      returned as undeliverable, as well as to any Compensation Class Member

                      who did not open either of the notice emails sent;

              (d)     The Defendants will provide notice to the appropriate federal and state

                      officials as required by the Class Action Fairness Act;

              (e)     Class Counsel and the Class Administrator may make any amendments to

                      or modifications to the Individual Notices and the Allocation Plan without

                      notice to or approval by the Court so long as such changes are not

                      materially inconsistent with this Order and do not materially limit the

                      rights of potential Class Members.

6. Objections to Settlement: A Class Member who wishes to object to the fairness,

   reasonableness or adequacy of the proposed settlement may do so by filing an objection as

   set forth below:

               (a)    A Class Member who wishes to object must submit to the Class

                      Administrator a written statement of reasons, including any legal support




                                                 5
Case 1:18-cv-07537-NRB Document 178 Filed 04/27/21 Page 6 of 9




           or evidentiary support, for his or her objection, postmarked or

           electronically submitted no later than the Objection, Exclusion, and Claim

           Submission Deadline.

     (b)   The Objection, Exclusion, and Claim Submission Deadline shall be July

           13, 2021 (twenty-one (21) days before the scheduled date of the Fairness

           Hearing.)

     (c)   An objection must include the name, title, and docket number of the

           Action, as well as the full name, address, telephone number, email address

           if available, and signature (including electronic signature) of the Class

           Member.

     (d)   Objectors who intend to speak at the Fairness Hearing should advise the

           Class Administrator in their written objection. If an Objector retains

           counsel to appear on his or her behalf at the Fairness Hearing, such

           counsel must file with the Court and serve on Defendants’ Counsel and

           Class Counsel a notice of intention to appear, which must be received on

           or before the Objection, Exclusion, and Claim Submission Deadline.

     (e)   The Class Administrator shall promptly send a copy of each objection it

           receives to Defendants’ Counsel and Class Counsel by email and in no

           event later than ten (10) business days before the scheduled date of the

           Fairness Hearing.

     (f)   Any Class Member who does not submit a valid and timely objection shall

           be deemed to have waived and forfeited any and all rights that he or she




                                     6
        Case 1:18-cv-07537-NRB Document 178 Filed 04/27/21 Page 7 of 9




                      may have to object and shall be barred from making any objection to the

                      fairness, reasonableness or adequacy of the proposed settlement.

7. Requests for Exclusion: Any Class Member may seek to exclude himself or herself from the

   Settlement Agreement. Any Class Member so excluded shall no longer be a member of the

   Class, shall not be bound by the Settlement Agreement, and shall not be entitled to any of its

   benefits.

               (a)    A Class Member who wishes to be excluded from the Class must send to

                      the Class Administrator a request for exclusion postmarked or

                      electronically submitted no later than the Objection, Exclusion, and Claim

                      Submission Deadline.

               (b)    A valid request for exclusion must be in writing, and must contain the

                      information described in ¶ 6(c).

               (c)    The Class Administrator shall promptly send a copy of each request for

                      exclusion it receives to Defendants’ Counsel and Class Counsel by email

                      and in no event later than ten (10) business days before the scheduled date

                      of the Fairness Hearing.

               (d)    Any Class Member who does not timely submit a valid request for

                      exclusion shall be deemed a Class Member and shall be bound by the

                      terms of the Settlement Agreement as well as the Final Approval Order.

8. Claim Submission: Any Class Member seeking a distribution from the Class Settlement

   Account must send or electronically submit a Claim Form to the Class Administrator

   postmarked no later than the Objection, Exclusion, and Claim Submission Deadline. Class

   Counsel reserves the right to allow any Class Member who submit a Claim Form after the




                                                 7
        Case 1:18-cv-07537-NRB Document 178 Filed 04/27/21 Page 8 of 9




   Objection, Exclusion, and Claim Submission Deadline to receive a distribution from the

   Class Settlement Account.

9. Fairness Hearing: A Final Approval and Fairness Hearing will be held on August 3, 2021 at

   11:30 a.m., at which time the Court will determine whether to grant final approval of the

   Settlement Agreement as fair, reasonable, adequate, and in the best interests of the Class, and

   whether to enter the Final Approval Order. The Fairness Hearing will be held virtually, via

   telephone conference.

                  (a) Any Class Member who wishes to speak at the Fairness Hearing to object

                      to the Settlement must submit a written objection in accordance with ¶ 6.

                      Any Class Member who wishes to speak at the Fairness Hearing for any

                      other reason must notify the Class Administrator at least seven (7) days

                      before the Fairness Hearing with an explanation of what the Class

                      Member wishes to say. Such speakers will be permitted at the discretion of

                      the Court.

                  (b) Any Class Member may listen to the Fairness Hearing without signing up

                      in advance. The Court will make dial-in information for the Fairness

                      Hearing available via ECF no later than 24 hours before the Fairness

                      Hearing. Class Counsel will post this information on the settlement

                      website and provide it to the Class Administrator.

                  (c) Papers in support of a motion for entry of the Final Approval Order and

                      the petition for attorneys’ fees shall be filed with the Court on or before

                      July 2, 2021. Any responses to objections to the proposed Settlement

                      Agreement or the petition for attorney’s fees, and any further papers in




                                                8
        Case 1:18-cv-07537-NRB Document 178 Filed 04/27/21 Page 9 of 9




                      support of the motion for entry of the Final Approval Order or the petition

                      for attorneys’ fees, shall be filed with the Court on or before July 27,

                      2021.

10. Termination: This Order shall terminate in the event that the Court denies the motion to

   enter the Final Approval Order following the Fairness Hearing, or the Settlement Agreement

   is rejected by the mandate of an appellate court. In such event, the Settlement Agreement

   shall be null and void and shall have no force or effect, no Settling Party shall be bound by

   any of its terms, all Settling Parties and Class Members shall be restored to their respective

   positions existing immediately before the Execution Date, and any order entered by the Court

   in accordance with the Settlement Agreement shall be treated as vacated.

        SO ORDERED.


       April 27, 2021
Dated: ___________________
       New York, New York



                                                           NAOMI REICE BUCHWALD
                                                         UNITED STATES DISTRICT JUDGE




                                                9
